                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

ROBERT HALL,                                    )
#R-00852,                                       )
                                                )
                      Plaintiff,                )
                                                )
       vs.                                      )                  Case No. 18-CV-2009-SMY
                                                )
WILLIAM SPILLER,                                )
JACQUELINE LASHBROOK,                           )
MCCARTHY,                                       )
SHAUN GEE,                                      )
KENT BOOKMAN,                                   )
JASON HART,                                     )
TERI KENNEDY, and                               )
DONNA JONES,                                    )
                                                )
                      Defendants.               )
                                                )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Robert Hall, an inmate of the Illinois Department of Corrections (“IDOC”)

brings this pro se action pursuant to 42 U.S.C. § 1983. Plaintiff asserts claims against various

officials at Menard Correctional Center, where he was previously incarcerated, and against Terry

Kennedy, the Warden of Pontiac Correctional Center (“Pontiac”), where he is currently

incarcerated.   Plaintiff claims that officials at Menard retaliated against him for honestly

answering questions about a staff assault by, among other things, placing him in administrative

segregation, falsely labeling him an informant, and issuing false disciplinary tickets. Plaintiff

was subsequently transferred to Pontiac and now claims that his life is in danger because Pontiac

inmates believe he is an informant and because Warden Kennedy is not sufficiently protecting

him from these inmates.      In connection with this claim, Plaintiff has filed a Motion for



                                               1
Preliminary Injunction. (Doc. 2).

       This case is now before the Court for a preliminary review of the Complaint (Doc. 1)

pursuant to 28 U.S.C. § 1915A.       Under § 1915A, the Court is required to screen prisoner

Complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). The Court must

dismiss any portion of the Complaint that is legally frivolous, malicious, fails to state a claim

upon which relief may be granted, or asks for money damages from a defendant who by law is

immune from such relief. 28 U.S.C. § 1915A(b). The Court must also determine whether

misjoinder is an issue and retains authority to sever unrelated claims against different defendants

into one or more additional lawsuits. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

                                        THE COMPLAINT

       Plaintiff makes the following allegations in the Complaint: On April 24, 2017, while

Plaintiff was incarcerated at Menard, he was questioned by Lieutenant Spiller, a member of the

Gang Intelligence Unit, regarding a staff assault. (Doc. 1, p. 3). Plaintiff told Lieutenant Spiller

and other members of the Gang Intelligence Unit that he did not know anything about the

incident and was not involved. (Doc. 1, pp. 3-5). Lieutenant Spiller and Riker, an investigator

with the Gang Intelligence Unit (not a defendant in this action) did not like Plaintiff’s answers.

Both officials proceeded to pressure Plaintiff to change his responses and threatened him with

various forms of punishment. (Doc. 1, pp. 4-5). Plaintiff insisted he was telling the truth and

refused to provide the information Lieutenant Spiller and Riker wanted to hear. Id.

       Because Plaintiff refused to comply, Spiller retaliated against him by placing him in

administrative segregation for fifteen days, depriving him of hygiene items, medication, weather

appropriate clothing, and bedding while he was in administrative segregation, issuing false

disciplinary tickets (resulting in Plaintiff being punished with fifteen months in segregation), and



                                                 2
falsely labeling him an informant. (Doc. 1, pp. 3-6, 9-11). Gee, an investigator with the Gang

Intelligence Unit, assisted Spiller by issuing one of the false disciplinary tickets. (Doc. 1, pp. 7-

8). Warden Lashbrook and McCarthy, an investigator with the Gang Intelligence Unit, were

aware of the retaliatory conduct but refused to intervene. (Doc. 1, pp. 10-11). In refusing to

intervene, Lashbrook and McCarthy had a retaliatory motive. Id.

       Defendants Bookman and Hart, the Adjustment Committee members who adjudicated

Plaintiff guilty on the false disciplinary tickets, violated his due process rights (Doc. 1, pp. 7-8).

Lieutenant Spiller, Warden Lashbrook, and McCarthy violated Plaintiff’s Eighth Amendment

rights by labeling him a snitch and/or ignoring subsequent threats to his safety (Doc. 1, pp. 9-11),

and Spiller violated his Eighth Amendment rights by subjecting him to unconstitutional

conditions of confinement for fifteen days when he was in administrative segregation (Doc. 1,

pp. 3-5).

       In November 2017, Plaintiff was transferred to Pontiac. (Doc. 1, pp. 11-13). Because

Plaintiff has been labeled an informant, his life is in danger.        Id.   Plaintiff is particularly

concerned because an inmate formerly housed with Plaintiff at Menard has also been transferred

to Pontiac. Id. Lieutenant Spiller told this inmate that Plaintiff informed on him. Id. As a

result, the inmate and members of his gang are a threat to Plaintiff’s safety. Id. Warden

Kennedy is violating Plaintiff’s Eighth Amendment rights by failing to protect him from this

inmate and members of his gang. Id.

                                   DISMISSAL OF DONNA JONES

       Donna Jones is identified as a defendant in the case caption. However, Plaintiff has not

mentioned this individual in his statement of claim.         Accordingly, this individual shall be

dismissed from the Complaint without prejudice. Collins v. Kibort, 143 F.3d 331, 334 (7th Cir.



                                                  3
1998).



                                            DISCUSSION

         Based on the allegations of the Complaint, the Court finds it convenient to divide the pro

se action into the following Counts. The parties and the Court will use these designations in all

future pleadings and orders, unless otherwise directed by a judicial officer of this Court. The

designation of these Counts does not constitute an opinion regarding their merit.


         Count 1:      First Amendment claim against Spiller for retaliating against
                       Plaintiff for refusing to implicate other prisoners in a staff assault
                       by placing him in administrative segregation for fifteen days,
                       depriving him of certain items while he was in administrative
                       segregation, issuing false disciplinary tickets (resulting in Plaintiff
                       being punished with fifteen months in segregation), and labeling
                       him an informant; against Gee for issuing a false disciplinary
                       ticket; and against Lashbrook and McCarthy for failing to
                       intervene on his behalf.

         Count 2:      Fourteenth Amendment claim against Bookman and Hart for
                       finding him guilty of the false disciplinary tickets and sentencing
                       him to fifteen months in segregation.

         Count 3:      Eighth Amendment claim against Spiller for exposing Plaintiff to a
                       substantial risk of serious harm by falsely labeling him an
                       informant, and against Lashbrook, and McCarthy for ignoring the
                       subsequent threat to his safety.

         Count 4:      Eighth Amendment claim against Spiller for subjecting Plaintiff to
                       unconstitutional conditions of confinement when he was in
                       administrative segregation for fifteen days (from April 24, 2017
                       through May 8, 2017).

         Count 5:      Eighth Amendment failure to protect claim against Kennedy.

                                            SEVERANCE

         Counts 1 - 4, relating to a series of events occurring at Menard, and Count 5, which

pertains to events occurring at Pontiac, are not properly joined in a single action. See FED. R.

                                                 4
CIV. P. 20(a)(2); George, 507 F.3dat 607); 3A Moore's Federal Practice § 20.06, at 2036–45 (2d

ed.1978).   Accordingly, the Court exercises its authority under Rule 21 and severs the

improperly joined claims as follows: Count 5, which includes Plaintiff’s request for a

preliminary injunction, will be severed into a separate action with a newly assigned case number.

Further, pursuant to 28 U.S.C. § 1404(a), the Clerk of the Court will be directed to transfer

the severed action to the United States District Court for the Central District of Illinois.

Counts 1 - 4 will remain in this action and will be subject to preliminary review below.

                                  MERITS REVIEW COUNTS 1-4

                         Count 1 – First Amendment Retaliation Claim

       Plaintiff has adequately alleged that he engaged in protected conduct. See McKinley v.

Schoenbeck, 731 F. App'x 511, 514 (7th Cir. 2018) (An offender’s truthful responses to an

internal affairs investigation are consistent with legitimate penological objectives and constitute

protected conduct, even if prison staff is unhappy with the content of the responses.). He has

also adequately alleged that his truthful comments during the investigation were the motivating

factor in placing him in administrative segregation, depriving him of various items while he was

in administrative segregation, writing false disciplinary tickets (resulting in fifteen months in

segregation), and labeling him an informant. (Doc. 1, pp. 3-10). Further, the Complaint suggests

that Lashbrook and McCarthy had a retaliatory motive for condoning the allegedly retaliatory

conduct and/or for failing to intervene on his behalf. (Doc. 1, p. 9 ¶¶ 30-32; Doc. 1, pp. 10-11 ¶¶

39-43). Accordingly, Plaintiff will be allowed to proceed on Count 1.

                           Count 2 – Fourteenth Amendment Claim

       Plaintiff was punished with 15-months in segregation, which is likely long enough to

trigger Fourteenth Amendment due process protections. See Marion v. Columbia Correction



                                                5
Inst., 559 F.3d 693, 699 (7th Cir. 2009). The Complaint also suggests that Bookman and Hart

were not impartial and/or knowingly convicted him of false disciplinary charges. (Doc. 1, pp. 7-

8). Accordingly, Plaintiff will be allowed to proceed on Count 2. See Wolff v. McDonnell, 418

U.S. 539 (1974); Black v. Lane, 22 F.3d 1395, 1402 (7th Cir. 1994).

                     Count 3 – Eighth Amendment Failure to Protect Claim

       Plaintiff alleges that Spiller falsely identified him as an informant, and that Lashbrook

and McCarthy ignored the subsequent threat to his safety. (Doc. 1, pp. 9-11). These allegations

are sufficient to allow Plaintiff to proceed on Count 3. See Wright v. Miller, 561 F. App’x. 551,

555 (7th Cir. 2014); Brown v. Narvais, 265 F. App’x 734, 736 (10th Cir. 2008).

                Count 4 – Eighth Amendment Conditions of Confinement Claim

       Plaintiff claims that while he was in administrative segregation from April 24, 2017

through May 8, 2017, he was deprived of a bed roll, hygiene items, cleaning supplies,

medication, and weather appropriate clothing. (Doc. 1, p. 5). The Complaint also suggests that

Spiller was aware of the allegedly unconstitutional conditions but refused to take any action on

Plaintiff’s behalf. (Doc. 1, p. 6). These allegations are sufficient to allow Plaintiff to proceed on

Count 4. See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Gray v. Hardy, 826 F.3d 1000,

1005 (7th Cir. 2016); Lewis v. Lane, 816 F.2d 1165, 1171 (7th Cir. 1987).

                                        PENDING MOTIONS

       Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Doc. 3) will be addressed in

a separate Order.

                                           DISPOSITION

                                    Dismissal of Donna Jones

       IT IS HEREBY ORDERED that JONES is DISMISSED from the Complaint without

prejudice. The Clerk of the Court is DIRECTED to terminate her as a party in CM/ECF.
                                                 6
                                             Severance

        IT IS HEREBY ORDERED that COUNT 5 directed against KENNEDY is

SEVERED into a new case. That new case shall be: Claim against KENNEDY (Warden,

Pontiac, CC).

        In the new case, the Clerk is DIRECTED to file the following documents:

                (1)    The Complaint (Doc. 1);
                (3)    Plaintiff’s Motion for Preliminary Injunction and Brief in Support (Doc.
                       2); Plaintiff’s Motion to Proceed in Forma Pauperis (Doc. 3); and
                (5)    This Memorandum and Order.

        FURTHER, once the newly severed action is opened, the Clerk of the Court is

ORDERED to transfer the action to the United States District court for the Central District

of Illinois.

        IT IS FURTHER ORDERED that the only claims remaining in this action, are

COUNS 1-4. The Clerk of the Court is DIRECTED to terminate KENNEDY as a defendant in

this action and to terminate the Motion for Preliminary Injunction (Doc. 2), as Plaintiff’s request

for injunctive relief will be addressed in the severed action.

                                     Merits Review Counts 1-4

        IT IS HEREBY ORDERED that the Complaint, which includes COUNTS 1-4, shall

receive further review.

        IT IS FURTHER ORDERED that the Clerk of Court shall prepare for SPILLER,

LASHBROOK, MCCARTHY, GEE, BOOKMAN, and HART: (1) Form 5 (Notice of a

Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to the defendants’ place of employment as identified by Plaintiff.

If one of the defendants fails to sign and return the Waiver of Service of Summons (Form 6) to


                                                  7
the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on that defendant, and the Court will require the defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       With respect to a defendant who no longer can be found at the work address provided by

Plaintiff, the employer shall furnish the Clerk with the defendant’s current work address, or, if

not known, the defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the court file

or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to United States Magistrate

Judge Reona J. Daly for further pre-trial proceedings.        Further, this entire matter shall be

REFERRED to United States Magistrate Judge Daly for disposition, pursuant to Local Rule

72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, despite the fact

that his application to proceed in forma pauperis has been granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than

7 days after a transfer or other change in address occurs. Failure to comply with this order will



                                                 8
cause a delay in the transmission of court documents and may result in dismissal of this action

for want of




                                              9
prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 26, 2018

                                               s/ STACI M. YANDLE
                                               STACI M. YANDLE
                                               United States District Judge




                                          10
